Citation Nr: 0504655	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-16 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased evaluation for hepatitis C, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A low back disability is not shown by competent medical 
evidence to have a nexus or relationship to service.

2.  Throughout the period under consideration, the veteran's 
hepatitis C was manifested by moderate liver damage, fatigue, 
and mental depression; but has not been manifested by near-
constant debilitating symptoms. (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).

3.  Throughout the period under consideration, the veteran 
has not been required to take insulin or an oral hypoglycemic 
agent for his diabetes mellitus.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  The criteria for a 60 percent evaluation (but no higher) 
for hepatitis C have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.112, 4.114, Diagnostic Code 7345 
(Prior to July 2, 2001); and 38 C.F.R. §§ 4.112, 4.114, 7354 
(2004). 

3.  The criteria for entitlement to an initial rating greater 
than 10 percent for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, § 
4.119, Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2003) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in December 2001, it is determined that he is not 
prejudiced by such failure.  The RO did provide the veteran 
notice concerning his claim for diabetes in letters dated 
July and October 2001.  

In October 2002 the RO provided the veteran notice concerning 
his claims. In this letter, the RO notified the appellant of 
the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  The veteran was informed 
that he had 60 days from the date of the letter to submit 
information.  The veteran was told of what 
information/evidence that had already been received.  He was 
informed if there were more records to complete the enclosed 
VA Form 21-4142s, and VA would assist in obtaining the 
records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letters were sent, additional VA medical records 
were added to the veteran's claims file; the veteran was 
afforded VA examinations in July 2003 and December 2003; a 
statement of the case was issued in May 2003; a supplemental 
statement of the case was issued in October 2003; the veteran 
was afforded a RO hearing in February 2004; a rating decision 
was issued in May 2004; and a supplemental statement of the 
case was issued in May 2004.  For the aforementioned reasons, 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claims.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notices contained in 
the above-cited VCAA letters.  Following those letters, the 
development of the claims continued.  As a result, the 
appellant was provided the required notices and he was 
afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claims.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claims.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

II.  Service connection

Low back strain

Background

Service medical records show that in April 1970 the veteran 
was involved in a fight and scraped his back.  A small 
abrasion over the left scapula was noted.  The impression was 
noted as abrasion and he was given bacitracin ointment.  In 
September 1970, the veteran was seen for treatment after 
burning himself on a steam cleaner.  It was noted that the 
veteran had a burn on his right side of his chest.  The 
examination showed a 2nd degree burn to the right side of the 
chest with no evidence of infection.  The veteran's June 1971 
separation examination noted normal clinical evaluation of 
the spine, other musculoskeletal.

At his December 1984 VA examination, the veteran reported 
working in semiskilled and nonskilled positions.  He 
indicated he was presently operating a straight-line ripsaw 
and had worked at this position since August 1984.  The 
veteran reported multiple hospitalizations since leaving 
service for such things as suffering a head injury from an 
automobile accident and one from a motorcycle accident, a 
broken nose from fighting with his best friend over 
Thanksgiving, two broken wrists from punching a wall out over 
a girl friend, all of which involved the consumption of 
alcohol.  The veteran reported that both hips hurt after 
standing on his feet while at work for hours.  

VA outpatient treatment records dated August 1986 to April 
1988 show that in December 1986 the veteran reported falling 
on his left buttock with resulting pain.

VA outpatient treatment records dated February 1989 to 
October 1990 show that in February 1989 the veteran 
complained of low back, left knee, and right elbow pain.  It 
was noted that the veteran's Ibuprofen would be increased and 
the veteran was advised to apply heat to the painful joints.  

VA outpatient treatment records dated January 1997 to May 
2000 show that in April 1998 the veteran complained of lower 
and upper back pain, on and off, non radiating, that he felt 
was arthritis.  In October 1999, the veteran complained of 
chronic low back pain and arthralgia.  He indicated that his 
symptoms were worse both in his back and hands after a period 
of truck driving.  The veteran was noted as taking 
Acetaminophen and Naproxen for pain.  He was advised of back 
and leg strengthening exercises.  In April 2000 the veteran 
complained of low back pain, which he rated as a 7.  In May 
2000 the veteran reported that he fell last December on ice 
on his right buttock and ever since then the right lower 
buttock had been hurting.  The veteran was prescribed 
Acetaminophen for his back pain.  X-rays of the lumbar spine 
were done in May 2000.  It was noted that that a comparison 
was made with the October 1996 examination.  The vertebral 
bodies were normal in height and alignment.  The 
intervertebral disc spaces were well maintained.  
Hypertrophic spurs were seen at the anterior and posterior 
vertebral body margins that had increased since the prior 
examination.  No other abnormalities were seen.  

A letter from R.L.H., D.C., from Atlas Chiropractic Center 
dated May 2000 indicated that the veteran had degenerative 
disc disease with chronic left hip pain and persistent leg 
pain.  There was some spurring on the L5, L4, and L3 lumbar 
vertebra.  It was noted that the veteran had biomechanical 
changes in the spine and most notable was a kyphotic cervical 
spine with mild disc narrowing at C5.  Also noted was that 
the veteran had slight right lateral curvature of the lumbar 
spine.

At his September 2000 VA examination, the veteran reported 
that in 1970 while in service he fell off a truck onto his 
low back and strained his neck.  He indicated that he was 
seen at the dispensary.  He also reported being in a motor 
vehicle accident in 1995 in which he injured his spine.  He 
was told he had C5 disc narrowing and also had some 
degenerative joint disease, apparently of the lumbosacral 
spine.  He reported that he currently was seen by a 
chiropractor on a monthly basis.  The veteran indicated that 
he took Oxycodone, Motrin, and Trazodone.  Precipitating 
factors for his back pain was lifting anything over ten 
pounds and rapid weather changes.  Alleviating factors were 
medication and rest.  The veteran reported wearing a back 
brace occasionally.  The veteran stated that he was trying to 
help someone move a pickup bed topper about a month ago and 
felt his back had significant spasm and pain.  He denied any 
other significant back injuries or surgery of any kind.  

The examination of the lumbar spine showed extension to 22 
degrees, flexion to 100 degrees, left bending 18 degrees with 
complaint of mild pain in the low back and right bending to 
16 degrees.  He complained of mild increase in pain with his 
low back.  No postural abnormalities were noted.  Musculature 
of the back appeared well developed.  No neurological 
abnormalities were noted.  

The diagnosis was history of low back strain with mild 
hypertrophic degenerative joint disease.

Social Security Administration records show that the veteran 
met the disability insured status requirements of the Act in 
September 2001.  The medical evidence established that the 
veteran had chronic low back pain, hepatitis C, crepitus of 
the left knee and left ankle, and complaints of peripheral 
neuropathy.  The determination noted as a primary diagnosis 
disorders of the back (discogenic and degenerative) and a 
secondary diagnosis of chronic liver disease and cirrhosis.

X-rays conducted by the VA in October 2001 showed very mild 
or borderline focal posterior intervertebral disc space 
narrowing at L3-L4 and L4-L5; very mild hypertrophic 
degenerative disease involving vertebral body margins 
anteriorly at L3-L4 and L4-L5 and posterolaterally at L4-L5; 
otherwise normal osseous structures in the lumbar spine.

A September 2002 VA outpatient treatment note indicated that 
the veteran complained of upper and lower back discomfort 
that he had had most of his life.  He denied recent injury to 
his back.

At his February 2004 Regional Office hearing, the veteran 
testified that he got into a fight while in service and fell 
on a pipe.  He indicated that he did not seek treatment, but 
he went to the dispensary a little later on because he was 
steam cleaning the engine of a truck and lost his footing, 
fell backwards onto his back.  The steam cleaner came down on 
his right shoulder and burned it.  The veteran indicated he 
was not treated any further for his back and it was not until 
he was separated from service and started doing physical 
labor when the pain worsened.  The veteran testified that his 
back pain worsened within one year of his discharge from the 
VA.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a low back disability.  
Service medical records are negative for any complaints, 
treatment, or diagnosis of a low back injury or a low back 
disability.  Although the veteran has testified that he hurt 
his back at the same time he burned himself on the steam 
cleaner, the September 1970 service medical records entry 
does not mention any complaints concerning the veteran's 
back.  The only entry concerning the veteran's back was noted 
in April 1970 when the veteran was seen for a scraped back 
after being in a fight.  The entry noted a small abrasion 
over the left scapula.

There are no complaints concerning the low back until 
December 1986 when the veteran was seen at the VAMC for pain 
after falling on his left buttock.  At his December 1984 VA 
examination he did not mention complaints concerning his low 
back or that he incurred an injury in service to his lower 
back.  Although the veteran was granted Social Security 
disability benefits primarily due to his back disability, the 
medical evidence provides no link to the scrape the veteran 
received to his back while in service.  There is no competent 
medical evidence establishing the clinical presence of a low 
back disability during the veteran's period of active 
service, or at any time prior to 1986.  

The only evidence that tends to connect the veteran's low 
back disability to service is that offered by the veteran 
himself.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a layperson is not competent to 
provide evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, his lay assertions of 
medical causation and etiology, absent corroboration by 
objective medical evidence and opinions, are of extremely 
limited probative value towards establishing a link between 
his military service and his low back disability. 

Overall, the preponderance of the evidence is against the 
veteran's assertion that his current low back disability is a 
result from any in-service disease or injury.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304.  Therefore, her claim for 
service connection for a low back disability must be denied.

III.  Increased evaluations

A.  Hepatitis C

Background

VA outpatient treatment records dated January 1997 to May 
2000 shows that the veteran reported fatigue but no 
hepatomegaly or edema.  The veteran was placed on Rebetron 
and Ribaviron.  A December 1999 echogram of the abdomen 
showed the liver appearing normal.  The gallbladder was well 
visualized with no evidence of wall thickening or calculi.  
The common duct measured 4 mm.  The pancreas was not 
visualized.  The spleen appeared enlarged measuring 15.5 cm 
in greatest diameter.  The kidneys appeared normal.  The 
impression was splenomegaly.  In March 2000 a liver biopsy 
was performed.  The report indicated chronic hepatitis, 
consistent with hepatitis C, moderately active (grade III) 
with sepatal fibrosis (stage III), with no definitive 
evidence of cirrhosis.  Another liver biopsy result in March 
2000 indicated chronic hepatitis, consistent with hepatitis 
C, moderately active (grade III) with cirrhosis (stage IV).  
An April 2000 note indicated that the veteran was one-week 
post treatment for hepatitis C and had given himself 3 
injections.  It was noted that the veteran had nausea but no 
vomiting after the injections; the veteran indicated that the 
Tums took this away.  He reported feeling warm after the 
second shot and had headache but was relieved by his 
Oxycodone.  The veteran was encouraged to force fluids.  The 
veteran reported feeling week that day but felt stronger.  In 
May 2000 it was noted that the veteran had a grade III 
inflammation and fibrosis on liver biopsy with evidence of 
splenomegaly.  It was also noted that the veteran would 
decrease his dose of Interferon and keep the same dose of 
Ribaviron.  He reported being a bit more fatigued and achy 
since beginning his medication.  He had no nausea and very 
mild diarrhea.  He indicated that his mood was okay.  In June 
2000, the veteran reported some headaches and hemopytsis 
times two this past week.  Blood was dark red one time and a 
tinge the next time.  The veteran denied flu like symptoms, 
depression or mood change, and suicidal ideation.  

At his VA general medical examination dated in September 2000 
the veteran denied any nausea, vomiting, or melena.  He had 
some mild nausea in the past.  He currently was being treated 
with Rebetron and did have occasional headaches that he 
related to this, mild nausea and flu-like symptoms.  The 
veteran reported that he tired easily especially if he was in 
the sunshine.  The veteran complained of having some fatigue, 
weakness, and depression.  It was noted that the veteran had 
a hepatitis C diagnosis since 1999.  The veteran questioned 
whether he was involved with some high-risk sexual behavior 
in the past and also stated that he had a tattoo while in 
service and had jaundice right after receiving this tattoo.  
He stated he was a social drinker and that he went through a 
substance abuse treatment program in 1985.  Physically, he 
stated, he had lost some weight.  He reported weighing 235 in 
March 2000 and now weighed 213 pounds.  He had no history of 
ascites.  His abdomen revealed no superficial veins.  He 
stated he thought his leg muscles were diminished from what 
they used to be.  

At his October 2000 RO hearing, the veteran testified as to 
risk factors in contracting hepatitis C since the veteran had 
not yet been granted service connection for his hepatitis C. 

VA outpatient treatment records dated May 2000 to March 2001 
show that in July 2000 the veteran reported doing well but 
still complained of fatigue and occasional nausea.  The 
veteran indicated that he had no diarrhea and his mood was 
okay.  It was noted that platelet reduction was chronic and 
related to splenimegaly secondary cirrhosis (stage III 
fibrosis).  In August 2000 it was noted that the veteran was 
again borderline with his lab work.  The veteran complained 
of feeling like he was anemic and he had flu like symptoms 
after his shot.  He complained of cramps in his legs and 
occasional chest pain that goes right away.  The veteran did 
not have shortness of breath and he was advised to stay away 
from sick people related to his low blood count.  In October 
2000, the veteran was told that his liver function tests 
showed an increase to 91.  The veteran's physician told him 
that he would not be receiving any further treatment at this 
time and that his liver function tests would be monitored 
through the clinic.  The veteran was also informed that 
pegulated interferon was coming out in the spring and that he 
would be contacted then if he were a candidate for this 
treatment.  The veteran was encouraged to stay drug and 
alcohol free and to avoid Tylenol and to stay on a low fat 
diet.  At his November 2000 mental health assessment, the 
veteran reported that he was being treated with Interferon, 
which was stopped in October 2000.  He related his extreme 
fatigue to his hepatitis C.  A December 2000 nutrition note 
indicated that the veteran had a provisional diagnosis of 
diabetes mellitus, obesity, and hepatitis C.  The veteran was 
educated on 1800 calories a day and weight loss diet; also 
low fat/cholesterol foods.  

At his January 2001 mental health appointment, the veteran 
reported that he would work around the house, get tired, rest 
up, and then go back to work.  It was noted that the veteran 
had been gaining weight and was up to approximately 225 
pounds.  This was noted as a 10 to 15 pound gain in one 
month.  The veteran indicated that he was told to get more 
exercise and to diet.  The veteran planned on cutting back on 
sugar and fats.  He reported aches and pains and understood 
that he could not work until some improvement in his 
hepatitis was indicated.  

VA outpatient treatment records dated April 2001 to October 
2001 showed an April 2001 entry indicating that the veteran's 
hepatitis C was not responsive to treatment regime received; 
hepatic fibrosis and splenomegaly with consequences.  

Social Security Administration records show that the veteran 
met the disability insured status requirements of the Act in 
September 2001.  The medical evidence established that the 
veteran had chronic low back pain, hepatitis C, crepitus of 
the left knee and left ankle, and complaints of peripheral 
neuropathy.  The determination noted as a primary diagnosis 
disorders of the back (discogenic and degenerative) and a 
secondary diagnosis of chronic liver disease and cirrhosis.

In a March 2003 VA outpatient treatment note the veteran 
reported feeling a "little run down-tired and sometimes 
weak."  He indicated that he had occasional discomfort in 
the right upper quadrant with sharp pain that comes and goes.  
He did not know what it was from and had had it for several 
years.  He stated that he was going to have an EGD the 
following day for problems with swallowing and hoarseness.

In a statement dated September 2003 from the veteran's 
girlfriend, she indicated that she attended college for 2 
years, majoring in biology and chemistry and attended Beauty 
school where she had courses in anatomy and physiology and 
has continued interest in health issues and human behavior.  
This individual indicated that when she first met the veteran 
he would sleep a lot on the weekends and would tire easily.  
She indicated that the veteran was diagnosed with hepatitis C 
and the treatment he received made him very weak and ill and 
his blood count became so low that the doctors discontinued 
treatment after 6 months.  She reported that since that time 
he has been fatigued on a daily basis and usually takes a nap 
after doing a few chores.  

VA outpatient treatment records show that in October 2003, 
the veteran had abdominal echogram, which showed diffusely 
increased echogenicity throughout the liver consistent with 
fatty infiltration and slight splenomegaly.

At his February 2004 RO hearing, the veteran testified that 
he was taking Riboverin and Interferon for his hepatitis C.  
He indicated he resumed the Interferon in October.  The 
veteran reported that he tired easily and had fibromyalgia as 
well as fibrosis and cirrhosis.  The veteran's girlfriend 
testified that the veteran was having problems with low 
platelets, which she indicated meant he bled easily from the 
cirrhosis liver disease.  She also indicated that he took 
frequent naps.  The veteran testified that he was fatigued on 
a daily basis.  

In February 2004 a VA outpatient progress note indicated that 
the veteran reported doing well, but had a fainting spell the 
other night when he got up from a lying position to stand.  
It was noted that he was recently started on Terazosin for 
his prostate.  He was seeing his private medical doctor and 
would talk to him about it.  Hemoglobin and platelets were 
noted as stable for this visit.  The veteran denied flu-like 
symptoms, nausea, vomiting or weight loss, depression or mood 
change, and suicidal ideation.  It was noted that the 
veteran's current medication was 170mcg of Peg Interferon 
.56ml once a week and Ribaviron 200mg 3 capsules in the 
morning and 3 in the evening.  A March 2004 VA progress note 
indicated that the veteran was advised to change his dosage 
of Peg Interferon.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The Board will consider 
only those factors contained wholly in the rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The service connected hepatitis C is an original claim placed 
in appellate status by a notice of disagreement taking 
exception with the initial rating assigned by the RO after a 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (1999).  Accordingly, consideration must be 
given to the possibility of staged ratings during the entire 
time period covered by the appeal.

During the course of the veteran's appeal, the regulations 
pertaining to liver disorders were revised. VA's General 
Counsel has held that where a law or regulation changes 
during the pendency of a claim for increased rating, the 
Board should first determine whether the revised version is 
more favorable to the veteran. In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  The Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change. VAOPGCPREC 3-2000 (2000).  
In this case, the Board will consider the claim under both 
versions of applicable diagnostic criteria as effective date 
regulations may allow.

38 C.F.R. § 4.114 was amended and Diagnostic Codes 7311, 
7312, 7343, 7344, and 7345 were revised.  Diagnostic Code 
7313 was removed and Diagnostic Codes 7351 and 7354 were 
added. Prior to the July 2, 2001, regulatory change, 
Diagnostic Code 7345 (under which the veteran was rated prior 
to the change), was the appropriate rating Code for 
infectious hepatitis.  Following the regulation change, 
Diagnostic Code 7345 was amended and is currently used to 
rate chronic liver disease without cirrhosis, to specifically 
exclude hepatitis C.  In this case, the veteran has cirrhosis 
of the liver.  Diagnostic Code 7354 now contains criteria for 
evaluating hepatitis C.

Under the former criteria, a 10 percent evaluation under code 
7345 required that the disease be productive of demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent was warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation required 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Finally, a 100 percent rating under this code was warranted 
when the disease was productive of marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy.

The revised regulations add a new diagnostic code, 7354, 
which specifically governs the evaluation of hepatitis C (as 
well as non-A, non-B hepatitis).  Pursuant to this 
regulation, a 10 percent rating requires that the disease be 
productive of intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  Further, a 20 percent rating is warranted if the 
hepatitis C is productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  A 40 percent evaluation is in order in cases of 
daily fatigue, malaise, and anorexia, accompanied by minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period. Further, a 60 
percent rating requires daily fatigue, malaise and anorexia 
with substantial weight loss (or other indication of 
malnutrition) and hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks, during the past twelve- 
month period, but not occurring constantly. Finally, a 100 
percent rating requires near constant debilitating symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain.

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under diagnostic 
code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

Analysis

The medical evidence of record shows that the criteria for a 
60 percent evaluation are met under the former criteria at 
Diagnostic Code 7345 throughout the period in question.  A 
March 2000 liver biopsy showed two results: 1. chronic 
hepatitis, consistent with hepatitis C, moderately active 
(grade III) with sepatal fibrosis (stage III), with no 
definitive evidence of cirrhosis; and 2. chronic hepatitis, 
consistent with hepatitis C, moderately active (grade III) 
with cirrhosis (stage IV).  The veteran was initially placed 
on Rebetron and Ribaviron.  At his September 2000 VA 
examination, the veteran reported having some fatigue, 
weakness, and depression.  He started taking Interferon and 
this was stopped in October 2000.  He was later placed on 
Pegulated Interferon and continued to take Ribaviron.  The 
veteran had occasional nausea, but no vomiting, weight loss, 
melena, depression or mood change.  He also felt that he was 
tired and easily fatigued most of the time.  In a March 2003 
VA outpatient treatment note, the veteran reported occasional 
right upper quadrant discomfort with sharp pain that comes 
and goes.  He did not know what it was from and had had it 
for several years.

Upon review of the evidence, it is found that the veteran's 
symptomatology more closely approximates a 60 percent 
evaluation under the old rating criteria based on the 
severity of the overall disability, which would meet the 
former criteria under Diagnostic Code 7345.  Thus, the 
benefit of the doubt is resolved in his favor.  38 C.F.R. § 
4.3.  The veteran has documented instances of fatigue, 
weakness, depression, and a diagnosis of cirrhosis, which is 
indicative of moderate liver damage.  Therefore, a 60 percent 
evaluation under Diagnostic Code 7345 is warranted for the 
period before July 2, 2001.

The evidence, however, does not show that the liver disorder 
meets the criteria for an evaluation higher than 60 percent.  
The medical evidence does not show marked liver damage and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration, aggregating three or more a year, and 
accompanied by disabling symptoms requiring rest therapy.

Further, looking to the new criteria, while there were 
findings of fatigue, nausea, malaise, and occasional right 
upper quadrant pain, there was no medical evidence that these 
symptoms were near constant and debilitating.  Therefore, a 
100 percent evaluation under the new criteria is not 
warranted.



B.  Diabetes mellitus

Background

A December 2000 VA nutrition progress noted a provisional 
diagnosis of diabetes mellitus, obesity, and hepatitis C.  
The veteran was given education on 1800 calories a day and 
weight loss diet; also low fat and cholesterol foods.  

At his January 2001 mental health appointment, the veteran 
reported that he would work around the house, get tired, rest 
up, and then go back to work.  It was noted that the veteran 
had been gaining weight and was up to approximately 225 
pounds.  This was noted as a 10 to 15 pound gain in one 
month.  The veteran indicated that he was told to get more 
exercise and to diet.  The veteran planned on cutting back on 
sugar and fats.  He reported aches and pains and understood 
that he could not work until some improvement in his 
hepatitis was indicated.  

A February 2001 VA optometry note indicated that the veteran 
was a newly discovered non-insulin dependent diabetic.  He 
was seen for retinal evaluation.  The diagnosis included non-
insulin dependent diabetes without retinopathy.

At his August 2001 VA examination, the veteran reported no 
episodes of hospitalizations for ketoacidosis or 
hypoglycemia.  It was noted that the veteran had a 5-pound 
weight gain and ate a regular diet with no added sugar 
substitute.  His height was noted as 5 feet eleven inches and 
weighed 232 pounds.  It was noted that the veteran did not 
have any restrictions on his activities related to his 
diabetes.  He worked in the yard, had a small farm with 
chickens, rabbits, and dogs.  The veteran reported doing his 
own housework.  There was no history of coronary artery 
disease or hypertension.  He reported he was able to walk one 
mile, with no leg cramps and stated he had intermittent leg 
cramps at night.  He had no leg cramps when he was working 
around the home or farm.  The veteran complained of numbness 
and tingling in his legs and feet that happened daily.  He 
currently was on no treatment for his diabetes.  The veteran 
indicated that he was diet controlled and could not take 
diabetic medications due to his cirrhotic liver from his 
hepatitis C.  

The examination showed his pupils to be equal and react to 
light and accommodation.  There was no scleral icterus.  
Extraocular movements were intact.  There was no fundal 
papilledema and gross visual acuity was intact.  The heart 
was regular rate and rhythm, S1 and S2.  There were no 
murmurs, rubs, gallops, or clicks.  The abdomen was soft, 
nontender.  There were positive bowel sounds times four 
quads; liver span was approximately 11 cm, nontender.  An 
umbilical hernia was appreciated.  Cranial nerves II through 
XII were grossly intact.  DTRs were 2+ upper and lower 
extremities.  Sensation was intact to touch and vibration.  
The diagnosis included diabetes type II and hepatitis C.

VA outpatient treatment records dated April 2001 indicate 
that the veteran was instructed on the importance of good 
diabetic foot care.  He was given a pamphlet on diabetic foot 
care and it was reviewed with him.  The veteran verbalized a 
good understanding.  The veteran indicated that he did not 
home monitor his glucose.  It was noted that his diet 
compliance was fair based on food recall.  

At his July 2003 VA examination, it was noted that the 
veteran was claiming peripheral neuropathy secondary to his 
service connection diabetes.  The veteran reported no 
hospitalizations, hypoglycemic reactions, or ketoacidosis.  
He denied any dietary restrictions.  He stated that his 
weight had been stable for the past year.  He had no activity 
restrictions and denied any visual disturbances, and no 
cardiac or vascular problems.  Neurologic symptoms included 
complaints of paresthesias in the distal lower extremities 
and the hands.  He indicated that this had been there most of 
his life but the legs started the past ten years and had 
gotten worse over the years.  He was treated with diet only.  
It was noted that he had been through a six-month course of 
treatment for hepatitis C with Peg Interferon and Rebetron in 
the past.  The veteran indicated that he saw his diabetic 
health care provider every six months.  

The physical examination revealed an overweight white male in 
no acute distress.  He weighed 151 pounds.  He had normal S1 
and S2, regular rate and rhythm without murmur or gallop, 
clicks or rubs.  There were no thrusts or heaves.  PMI was 
not shifted and all peripheral pulses were strong.  
Neurological examination showed normal sensation and motor 
function symmetrically throughout.  There was no muscular 
atrophy noted and no tremor or clonus.  Funduscopic 
examination revealed no retinopathy.  Skin examination was 
warm and dry with normal texture, turgor and pigmentation.  
Pedal pulses were good bilaterally and he did have full 
sensation present.  He had normal monofilament testing in 
both feet.  Laboratory studies revealed glycohemoglobin of 
5.9 BUN and creatinine of 12 and 1.0 respectively.  Glucose 
was 88 and microalbumin was normal.  The diagnosis was 
diabetes mellitus with peripheral neuropathy.  

In a statement dated September 2003 from the veteran's 
girlfriend, she indicated that she attended college for 2 
years, majoring in biology and chemistry and attended Beauty 
school where she had courses in anatomy and physiology and 
has continued interest in health issues and human behavior.  
This individual indicated that when she first met the veteran 
he would sleep a lot on the weekends and would tire easily.  
He would tell her that he thought his sugar dropped causing 
him to become fatigued.  So she testified that they started 
carrying a snack, which seemed to help his energy somewhat.  
She indicated that even back in 1996, she observed that after 
doing several hours of work around the yard, the veteran 
would have to take a nap, before he had the energy to do 
more.  She testified that the veteran thought it was because 
he was anemic because of his hemorrhoid problem.

At his December 2003 VA peripheral nerves examination, the 
examiner noted that the veteran was not taking any medication 
for his diabetes.

At his February 2004 RO hearing, the veteran testified that 
he went to the Milwaukee hospital to have a test and to see 
if the peripheral neuropathy in his hands was related to 
diabetes and the head of that department indicated that it 
could or could not be.  

Criteria

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service- 
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial December 2001 rating 
assigned following the grant of service connection. 
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  The RO considered all of the evidence following the 
grant of service connection so the veteran's claim is in 
appropriate appellate status.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002).

In this case, the veteran was granted service connection for 
diabetes mellitus as due to herbicide exposure with an 
evaluation of 10 percent, effective March 19, 2001. The 
veteran is currently assigned a 10 percent evaluation under 
Diagnostic Code 7913.

Diagnostic Code 7913 provides that a maximum 100 percent 
evaluation is warranted for diabetes mellitus when it 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalization per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent evaluation 
is warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalization per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 40 percent evaluation 
is warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  A 20 percent 
evaluation is warranted for diabetes mellitus that requires 
insulin and a restricted diet, or; oral hypoglycemic agent 
and restricted diet.  A 10 percent evaluation is warranted 
for diabetes mellitus that is manageable by restricted diet 
only.  Note (1) further states that compensable complications 
of diabetes are to be separately rated unless they are part 
of the criteria used to support a 100 percent evaluation.  

Analysis

After a review of the evidence of record, it is concluded 
that an initial rating greater than 10 percent for service-
connected diabetes mellitus as due to herbicide exposure is 
not warranted under Diagnostic Code 7913.  Therefore, the 
veteran's evaluation of diabetes mellitus is continued as 10 
percent disabling, as discussed below.

A December 2000 VA nutrition progress note noted a 
provisional diagnosis of diabetes mellitus and hepatitis C.  
The veteran was given education on 1800 calories a day and 
weight loss diet; also low fat and cholesterol foods.  A 
February 2001 VA optometry note indicated that the veteran 
was a newly discovered non-insulin dependent diabetic.  He 
was seen for a retinal evaluation.  The diagnosis included 
non-insulin dependent diabetes without retinopathy.  At his 
August 2001 VA examination, the veteran reported no episodes 
of hospitalizations for ketoacidosis or hypoglycemia.  It was 
noted that the veteran had a 5-pound weight gain and ate a 
regular diet with not added sugar substitute.  It was noted 
that the veteran did not have any restrictions on his 
activities related to his diabetes and was on no treatment 
for his diabetes.  At his July 2003 VA examination, it was 
noted that the veteran was claiming peripheral neuropathy 
secondary to his service connected diabetes.  The veteran 
reported no hospitalizations, hypoglycemic reactions, or 
ketoacidosis.  He denied any dietary restrictions and stated 
that his weight had been stable for the past year.  He had no 
activity restrictions and denied any visual disturbances, and 
no cardiac or vascular problems.  At his December 2003 VA 
examination for peripheral nerves, the examiner noted that 
the veteran was not taking any medications for his diabetes.

For the veteran to be awarded a higher initial rating than 10 
percent for his service-connected diabetes mellitus the 
evidence would have to show that he either required taking 
insulin or an oral hypoglycemic agent along with a restricted 
diet.  As the medical evidence does not show that the veteran 
is taking insulin or an oral hypoglycemic agent, the 
veteran's claim for an increased initial rating for diabetes 
mellitus from 10 percent must be denied.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to an initial evaluation of 60 percent for 
hepatitis C is granted

Entitlement to an initial evaluation in excess of 10 percent 
for diabetes mellitus is denied.


REMAND

?	A remand is necessary in this case to verify the 
veteran's stressors with the Center for Unit Records 
Research (CURR).

The veteran claims he has PTSD related to combat stressors he 
experienced in Vietnam while in service from January 1970 to 
December 1970.  The veteran contends that he participated in 
a fire fight at his base camp; was in a fight which took 
place at a floor show in which he was kicked in the head and 
hospitalized; he reported being exposed to life threatening 
mortar fire; he indicated he was hospitalized for emotional 
problems while in Vietnam; and he reported that his company 
commander had been killed in a helicopter while he was 
stationed in Vietnam.

A remand is necessary to ensure that the evidentiary record 
is complete. Accordingly, the case is REMANDED for the 
following development:

1.  The veteran and his representative 
should be contacted and again requested 
to furnish the specific details (dates, 
locations, names, etc.) of the claimed 
inservice stressors.

2.  The RO must attempt to obtain the 
veteran's complete service personnel 
records.

3.  Taking into account all information 
obtained in accordance with paragraphs 1 
and 2, above, the RO must review the 
claims file and prepare a summary of all 
of the veteran's claimed stressors.  This 
summary together with a copy of the DD 
214s, a copy of this remand, and all 
associated documents should be sent to 
the Center for Unit Records Research 
(CURR).  That agency should be asked to 
provide any information that might 
corroborate the veteran's alleged 
stressors, to include morning reports/or 
unit histories.  The RO should undertake 
any other steps it deems appropriate in 
attempting to verify the stressors.

4.  If any claimed stressor event is 
found to be reasonably corroborated by 
credible supporting evidence, the veteran 
should undergo a VA psychiatric 
examination to clarify whether he has 
PTSD related to documented stressors 
during service.  The RO must specify for 
the examiner the stressor or stressors 
which it has determined that the veteran 
was exposed to in service, and the 
examiner must be instructed to consider 
only those stressors in determining 
whether the veteran has PTSD.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.

5.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim. 

6.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate the issue on appeal, 
taking into account the entire record.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


